Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1-4 and 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (U.S. Patent No. 6,161,287, hereinafter “Swanson”).            
          Regarding claim 1, Swanson discloses a razor cartridge (10, column 5, lines 45-46) comprising: 
            one or more shaving blades (16) each having a cutting edge (see Fig.5);
            a blade housing (12) configured to accommodate the one or more shaving blades (16) in a longitudinal direction (D, see Fig.2 as annotated below) of the blade housing (12); and 

    PNG
    media_image1.png
    466
    734
    media_image1.png
    Greyscale

            one or more clips (20) each configured to fix the one or more shaving blades (16) to the blade housing (12, see column 3, lines 56-58) and having a shape of a closed loop (see Fig.1).
            Regarding claim 2, Swanson’s clip (20) is configured to surround at least a portion of the blade housing (12) about a first axis (A, see annotated Fig.2) parallel to the longitudinal direction (D).
           Regarding claim 3, Swanson’s blade housing (12) comprises: a recess (31) formed at a region of the blade housing (12) that is surrounded by the clip (i.e. the lower edge 30 of the clip 20, see column 4, lines 63-64), and wherein the clip (20) comprises: a concave region (CR, see Fig. 5 as annotated below) formed toward the recess (31).

    PNG
    media_image2.png
    500
    816
    media_image2.png
    Greyscale

           Regarding claim 4, Swanson’s razor cartridge (10) further comprising non-recessed portions (32, P, see annotated Fig.5) formed on both sides of the recess (31), and wherein at least a portion of the concave region (CR) is in contact with at least one (P) of the non-recessed portions (32,P) or the recess (31). 
          Regarding claim 8, Swanson’s clip (20) comprises: a concave region (CR, see annotated Fig.5) formed toward one surface of the blade housing (12) to be at least partially in contact with the one surface of the blade housing (12). 
          Regarding claim 9, Swanson’s one or more shaving blades (16) is fixed to the blade housing (12) by the clip (20) deformed (i.e. by bending tabs 34 of the clip 20 through openings 36 of the housing 12, see column 4, line 65 to line 4 of column 5) to correspond to a shape of the blade housing (12). 
Regarding claim 10, Swanson’s blade housing (12) comprises: a side slit (36) outwardly open at a lateral side end of the blade housing (12) and configured to receive at least a portion (34) of the clip (20).
           Regarding claim 11, Swanson’s side slit (36) is disposed further forward of the one or more shaving blades (16, see Fig.3). 
           Regarding claim 12, Swanson’s side slit (36) is disposed further rearward of the one or more shaving blades (16, see Fig.3). 
           Regarding claim 13, a manufacturing method of a razor cartridge (10) comprising:   
           positioning at least one or more shaving blades (16) each having a cutting edge (see Fig.5) in a blade housing (12) along a longitudinal direction (D, see annotated Fig.2) of the blade housing (12); 
           positioning a clip (20) having a shape of a closed loop (see Fig.12) around at least a portion of the blade housing (12) such that the clip (20) faces at least a portion of the one or more shaving blades (16) positioned in the blade housing (12); and 
           deforming the clip (20, i.e. by bending tabs 34 of the clip 20 through openings 36 of the housing 12, see column 4, line 65 to line 4 of column 5) to fix the one or more shaving blades (16) to the blade housing (12, see column 3, lines 56-58).
          Regarding claim 14, Swanson’s deforming of the clip (20) comprises: performing a press process on the clip (20, i.e. by pressing tabs 34 of the clip 20 to bend them inwardly against underside of the housing 12). 
           Regarding claim 15, Swanson’s press process comprises securing the clip (20) in position against the blade housing (12, i.e. by extending tabs 34 through openings 36) prior to pressing. 
Regarding claim 16, Swanson’s positioning the clip comprises: inserting at least a portion (34) of the clip (20) into a side slit (36) outwardly open at a lateral side end of the blade housing (12).

Indication of Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724